         Case 3:21-cv-00101-SDD-EWD           Document 1     02/17/21 Page 1 of 6




                             UNITED STATES DISTRICT COURT

                             MIDDLE DISTRICT OF LOUISIANA


BRITTANY A. WALTERS AND *                  CIVIL ACTION NO.
HUNTER TULLIER          *
                        *                  DISTRICT JUDGE
VERSUS                  *
                                       *
HOMERO D. GOMEZ, FORZA *                   MAGISTRATE JUDGE
TRANSPORTATION SERVICES, *
INC. AND KNIGHT SPECIALTY, *               JURY DEMAND
INSURANCE COMPANY                      *
***************************************

                                    NOTICE OF REMOVAL

       NOW INTO COURT, through undersigned counsel, come Defendant, Homero D.

Gomez, Forza Transportation Services, Inc., and Knight Specialty Insurance Company,

who respectfully aver as follows:

                                              1.

       On or about October 26, 2020, Plaintiffs, Brittany A. Walters and Hunter Tullier,

filed a Petition for Damages in the 21st Judicial District Court for the Parish of Livingston,

State of Louisiana, naming Homero D. Gomez, Forza Transportation Services, Inc. and

Knight Specialty Insurance Company as Defendants. That suit bears docket number

1684040, was assigned to Section “D”, and is captioned “Brittany A. Walters and Hunter

Tullier v. Homero D. Gomez, Forza Transportation Service and Knight Specialty
        Case 3:21-cv-00101-SDD-EWD           Document 1      02/17/21 Page 2 of 6




Insurance Company”. A copy of said Petition for Damages is attached hereto as Exhibit

“A”.

                                             2.

       Service of the Petition for Damages was requested upon Homero Gomez via the

Louisiana Long Arm statute, and Gomez was served on or about November 10, 2020.

                                             3.

       Service was requested upon Forza Transportation Services, Inc. via the Louisiana

Long Arm Statute, and Forza Transportation Service, Inc. was served on or about

November 10, 2020.

                                             4.

       Service was requested upon Knight Specialty Insurance Company through the

Louisiana Long Arm Statute, and Knight Specialty Insurance Company was served on or

about December 15, 2020.

                                             5.

       This case was not initially removable because it was not facially apparent from the

Petition for Damages that the amount in controversy exceeded $75,000, exclusive of

interest and costs, as is required for removal under diversity of citizenship. The Petition

for Damages was silent, or at best, its allegations were vague and ambiguous, with

respect to the amount in controversy. See attached Exhibit “A”. There was no specific

allegation as to whether the amount in controversy exceeded the sum of $75,000,

exclusive of interest and costs, as is required by Article 893 of the Louisiana Code of Civil

Procedure.
        Case 3:21-cv-00101-SDD-EWD               Document 1   02/17/21 Page 3 of 6




                                                 6.

       On January 21, 2021, Defendant propounded Requests for Admissions to both

Plaintiffs asking them to admit that the amount of damages that they are claiming is in

excess of the jurisdictional amount required for federal diversity jurisdiction, that is

$75,000, exclusive of interest and costs.

                                                 7.

       On or about January 21, 2021, Defendants filed a Dilatory Exception of

Vagueness, Ambiguity and Non-Conformity of Petition, seeking an Order that Plaintiffs

amend their Petition for Damages to specifically allege whether their claims exceed the

requisite amount to invoke the jurisdiction of the federal courts, as is required by Louisiana

Code of Civil Procedure Article 893.

                                            8.

       On or about January 26, 2021, Plaintiff, Brittany Walters, served Responses to

Defendants’ Requests for Admissions, admitting that she was claiming damages in

excess of $75,000, exclusive of interest and costs. See attached Exhibit “B”, Brittany

Walters’ Responses Requests for Admissions.

                                                 9.

       On or about January 26, 2021, Plaintiff, Hunter Tullier, served Responses to

Defendants’ Requests for Admissions, admitting that he was claiming damages in excess

of $75,000, exclusive of interest and costs. See attached Exhibit “C”, Hunter Tullier

Responses Requests for Admissions.




                                                 2
        Case 3:21-cv-00101-SDD-EWD          Document 1      02/17/21 Page 4 of 6




                                            10.

      Based upon the Plaintiffs’ Responses to Requests for Admissions, it is clear that

the amount in controversy exceeds $75,000, exclusive of interest and costs.

                                            11.

      This removal is being filed within thirty (30) days of receipt of Plaintiffs’ Responses

to Requests for Admissions, which was the first paper from which it could be ascertained

that the case was removable.       Removal is therefore timely pursuant to 28 U.S.C §

1446(b)(3).

                                            12.

      Plaintiffs, Brittany Walters and Hunter Tullier, are both citizens of the State of

Louisiana. See Exhibit “A”.

                                            13.

      Defendant, Homero Gomez, is a citizen of the State of Texas. See Exhibit “A”.

                                            14.

      Defendant, Forza Transportation Services, Inc. is a foreign corporation

incorporated under the laws of the State of Texas and having its principal place of

business in the State of Texas. See attached Exhibit “D”, corporate information from

Texas Secretary of State.

                                            15.

      Defendant, Knight Specialty Insurance Company, is a foreign insurance company

incorporated under the laws of the State of Delaware and maintaining its principal place

of business in the State of California. See attached Exhibit “E”, information from the

Louisiana Department of Insurance.



                                             3
         Case 3:21-cv-00101-SDD-EWD          Document 1     02/17/21 Page 5 of 6




                                            16.

       Accordingly, there is complete diversity of citizenship between the Plaintiffs and all

Defendants. At this time, Plaintiffs have not named any other Defendants.

                                            17.

       In accordance with the foregoing, this is a civil action over which this Court has

original jurisdiction pursuant to 28 U.S.C. § 1332(a), and is one which may be removed

to this Court pursuant to 28 U.S.C. § 1441, in that it is a civil action wherein the amount

in controversy exceeds $75,000, exclusive of interest and costs, and is between citizens

of different states.

                                            18.

       In accordance with 28 U.S.C. § 1446(d), Defendants will provide appropriate notice

of this removal to the parties and to the Clerk of Court for the 21st Judicial District Court

for the Parish of Livingston, State of Louisiana.

                                     JURY DEMAND

       Defendants are entitled to and request trial by jury on all issues herein.

       WHEREFORE, Defendants, Homero Gomez, Forza Transportation Services, Inc.,

and Knight Specialty Insurance Company, pray that the action entitled “Brittany A. Walters

and Hunter Tullier v. Homero D. Gomez, Forza Transportation Service and Knight

Specialty Insurance Company” bearing docket number 1684040 and pending in the 21st

Judicial District Court for the Parish of Livingston, State of Louisiana, be removed from




                                             4
           Case 3:21-cv-00101-SDD-EWD                         Document 1   02/17/21 Page 6 of 6




that state court docket to the United States District Court for the Middle District of

Louisiana.




                                                Respectfully submitted:
                                                Mouledoux, Bland, Legrand and Brackett, LLC

                                                /s/ Gerard J. Dragna
                                                ___________________________________
                                                GERARD J. DRAGNA, #23042
                                                C. MICHAEL PARKS, #19727
                                                STEPHEN D. COLLINS, #30138
                                                701 Poydras Street, Suite 600
                                                New Orleans, Louisiana 70139
                                                Tel: (504) 595-3000; Fax: (504) 522-2121
                                                Email: gdragna@mblb.com
                                                Email: mparks@mblb.com
                                                Email: scollins@mblb.com
                                                Attorneys for Homero Gomez, Forza
                                                Transportation Services, Inc. and Knight Specialty
                                                Insurance Company



                                          CERTIFICATE OF SERVICE

        I hereby certify that the foregoing pleading has been delivered to all counsel of
record, either through the CM/ECF system, depositing a copy of same in the United States
mail, first class postage prepaid, by hand delivery or by facsimile transmission, this 17 th
day of February, 2021, at their last known address of record.

                                                          /s/ Gerard J. Dragna
                                                          _____________________________________
                                                          GERARD J. DRAGNA




h:\1203\210002- walters\pleadings\removal\notice of removal.docx


                                                              5
